Name: 2014/363/EU: Commission Decision of 13 June 2014 amending Decision 2007/742/EC on electrically driven, gas driven or gas absorption heat pumps (notified under document C(2014) 3838) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: mechanical engineering;  building and public works;  technology and technical regulations;  marketing;  European Union law
 Date Published: 2014-06-17

 17.6.2014 EN Official Journal of the European Union L 177/60 COMMISSION DECISION of 13 June 2014 amending Decision 2007/742/EC on electrically driven, gas driven or gas absorption heat pumps (notified under document C(2014) 3838) (Text with EEA relevance) (2014/363/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 66/2010 of the European Parliament and of the Council of 25 November 2009 on the EU Ecolabel (1), and in particular point (c) of Article 8(3) thereof, After consulting the European Union Eco-Labelling Board, Whereas: (1) Air/brine/water-to-water heat pumps that provide heat to a water-based central heating system are in scope of Commission Decision 2014/314/EU of 28 May 2014 establishing the ecological criteria for the award of the EU Ecolabel for water-based heaters (2). (2) Commission Decision 2007/742/EC of 9 November 2007 establishing the ecological criteria for the award of the Community eco-label to electrically driven, gas driven or gas absorption heat pumps (3) expires on 31 October 2014. (3) An assessment has been carried out to evaluate the relevance and appropriateness of the current ecological criteria, as well as of the related assessment and verification requirements, established by this Decision. Given the different stages of the revision process for this Decision, it is appropriate to prolong the period of validity of the ecological criteria and the related assessment and verification requirements which it sets out. The period of validity of the ecological criteria and the related assessment and verification requirements set out in Decision 2007/742/EC should be prolonged until 31 December 2016. (4) The measures provided for in this Decision are in accordance with the opinion of the Committee set up by Article 16 of Regulation (EC) No 66/2010. (5) Decision 2007/742/EC should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2007/742/EC is amended as follows: 1. In the third paragraph of Article 1, the following point (c) is added: (c) heat pumps which provide heat to a water based central heating system 2. In Article 4, 31 October 2014 is replaced by 31 December 2016 Article 2 This Decision is addressed to the Member States. Done at Brussels, 13 June 2014. For the Commission Janez POTOÃ NIK Member of the Commission (1) OJ L 27, 30.1.2010, p. 1. (2) OJ L 164, 3.6.2014, p. 83. (3) OJ L 301, 20.11.2007, p. 14.